Citation Nr: 0526615	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1946 to March 
1949.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in a March 2004 statement, the veteran 
withdrew his request for a Board hearing.  

FINDINGS OF FACT

1.  The veteran's hypertension was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is the hypertension otherwise related to such service.

2.  The veteran's peptic ulcer was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is his peptic ulcer otherwise related to such service.

3.  The veteran's PTB was not manifested during the veteran's 
active duty service or for many years thereafter, nor is the 
PTB otherwise related to such service.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran's peptic ulcer was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  The veteran's PTB was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in an 
August 2002 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the August 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2002, which was prior to the 
December 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records.  The veteran submitted 
authorizations for release of medical records.  All available 
medical records are included in the claims folder.  The Board 
notes that in an August 2002 authorization, the veteran 
indicated that he was treated by Dr. Belza for an ulcer.  The 
August 2002 VCAA letter asked the veteran to provide contact 
information for this doctor, however the veteran did not 
reply.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issues on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claims.
 
Analysis
 
The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as hypertension and peptic ulcer are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service, and tuberculosis 
will be presumed to have been incurred in service if manifest 
to a compensable degree within three years of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that as a result of his service he has 
hypertension, a bleeding peptic ulcer, and pulmonary 
tuberculosis.  (There appear to be inconsistencies in the 
veteran's statements because in a March 2000 claim, the 
veteran indicated that his PTB started in January 2000.)  It 
appears that the terms "hypertension" and "hypotension" 
are used synonymously in the veteran's statements.  
Nevertheless, the evidence cumulatively shows that the 
veteran is claiming service connection for hypertension.  

The veteran's service medical records are unavailable as they 
apparently were destroyed by fire at the NPRC in 1973.  In 
such instance, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The RO has made several attempts to assist the 
veteran in the development of his claims.  In an effort to 
develop the veteran's claims, the RO has requested that NPRC 
seek additional records.  Furthermore, multiple attempts have 
been made to get the veteran's in-service treatment records 
for his peptic ulcer.  The RO has made all reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims.

The Board notes that the veteran's private treatment records 
from Dr. Uvero from 1949 onward are unavailable.  Further 
review of the record shows that the veteran has received 
treatment for bleeding peptic ulcer, hypotension secondary to 
bleeding peptic ulcer, PTB, and hypertension.  However, the 
record also shows that the veteran's clinical records date to 
1996, over 45 years after his period of military service.  
Although a July 2003 medical opinion linked the veteran's 
PTB, ulcer, and hypertension to service, the examiner did not 
provide a rationale for his opinion supported by medical 
evidence.  Instead the examiner merely based his opinion on 
the veteran's report of his own medical history and not on 
any clinical records.  Further, review of the record fails to 
reveal any medical evidence which links the veteran's current 
disabilities to his period of active military service.

The evidence in this case includes statements from the 
veteran's friend and fellow serviceman that the veteran was 
treated for an ulcer, hypertension, and PTB during service 
and apparently shortly after separation from service by Dr. 
Uvero.  The veracity of these statements is not questioned 
for what the friends observed.  However, where the 
determinative issue involves medical causation, it has been 
determined that lay testimony is insufficient evidence 
because laypersons generally lack the expertise necessary to 
opine on matters involving medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board recognizes that the veteran's service medical 
records, which likely would be highly probative, are lost, 
presumably destroyed by fire.  However, when all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the 
weight of the evidence is against the veteran's claims.  
While it is unfortunate that the veteran's service medical 
records are not available, the fact remains that there is no 
competent evidence of the claimed disorders for many years 
after service.  

Thus, the totality of the evidence suggests that veteran's 
PTB, peptic ulcer, and hypertension were manifested many 
years after the veteran's service.  In sum, all of the 
competent (medical) evidence weighs against a finding that 
the veteran's PTB, peptic ulcer, and hypertension are service 
connected.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


